CORNELL CAPITAL PARTNERS, LP
101 Hudson Street, Suite 3700
Jersey City, New Jersey 07092


 
July 13, 2007


 
TXP Corporation
1299 Commerce Drive
Richardson, Texas 75081


Attention: Michael C. Shores, CEO





 
Re:
Secured Convertible Note Issued March 30, 2007 (the “Note”), by TXP Corporation
(the “Company”) to Cornell Capital Partners, LP (“Cornell”)



Dear Mr. Shores:


This letter represents our understanding of the terms of amendment of the Note,
which are as follows:



1.
Section 4(c)(1) of the Note is hereby modified to read:



“The conversion price in effect on any Conversion Date shall be equal to $0.41
per share (the “Conversion Price”). In the event that the Company has not raised
at least One Million Dollars ($1,000,000) in additional equity capital between
the date of the First Closing and the date that is two hundred and ten (210)
days after the date of the First Closing (the “Equity Requirement Date”), the
Conversion Price shall automatically become $0.25 per share, effective the first
Business Day after the Equity Requirement Date. The Conversion Price may be
adjusted pursuant to the terms of this Note.



2.
The interest rate as set forth in Section 1(a) of the Note shall be deemed to be
ten percent (10%) for all days beginning on July 29, 2007, which represents the
121st day from March 30, 2007, until such date as the additional equity capital
set forth in Section 4(c)(1) of the Note is raised in full, at which such time
the interest rate shall revert back to six percent (6%).



As modified herein, the Note remains in full force and effect and the parties to
not intend to modify the Note in any way other than as set forth herein.


This letter agreement shall be governed by and construed in accordance with the
laws of the State of New Jersey.


[Signature Page to Follow]


 
 

--------------------------------------------------------------------------------

 
This letter agreement may be executed in one or more counterparts each of which
taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission shall be deemed an original
signature hereto.
 
 

       
Very truly yours,


CORNELL CAPITAL PARTNERS, LP
By: Yorkville Advisors, LLC
Its: Investment Manager
 
   
   
    By:   /s/ Mark Angelo  

--------------------------------------------------------------------------------

Name: Mark Angelo   Title:  Portfolio Manager





Acknowledged and Agreed to
as of this 13th day of July 2007:


TXP CORPORATION


By:  /s/ Michael C. Shores                                            
Name: Michael C. Shores
Title: CEO
 